Case 5:17-cv-02514-JGB-SHK Document 193-15 Filed 09/27/19 Page 1 of 8 Page ID
                                  #:2398




                    EXHIBIT 15
Case 5:17-cv-02514-JGB-SHK Document 193-15 Filed 09/27/19 Page 2 of 8 Page ID
                                  #:2399
Case 5:17-cv-02514-JGB-SHK Document 193-15 Filed 09/27/19 Page 3 of 8 Page ID
                                  #:2400
Case 5:17-cv-02514-JGB-SHK Document 193-15 Filed 09/27/19 Page 4 of 8 Page ID
                                  #:2401
Case 5:17-cv-02514-JGB-SHK Document 193-15 Filed 09/27/19 Page 5 of 8 Page ID
                                  #:2402
Case 5:17-cv-02514-JGB-SHK Document 193-15 Filed 09/27/19 Page 6 of 8 Page ID
                                  #:2403
Case 5:17-cv-02514-JGB-SHK Document 193-15 Filed 09/27/19 Page 7 of 8 Page ID
                                  #:2404
Case 5:17-cv-02514-JGB-SHK Document 193-15 Filed 09/27/19 Page 8 of 8 Page ID
                                  #:2405
